DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 20 is/are rejected under 35 U.S.C. 102a as being anticipated by Hinman et al. (US 2015/0256275 with provisional app. 61/948,474 filed 3/5/2014).
Referring to Claim 1, Hinman teaches a method for point-to-point alignment of wireless radio devices, the method comprising:
calculating an optimal signal strength between two wireless devices (paragraph 25);
measuring a signal strength between the two wireless devices (paragraph 25 noting actual signal strength);
determining an alignment quality based on a comparison of the optimal signal strength and the measured signal strength (paragraph 58); and visually providing alignment guidance based on the alignment quality (paragraph 16 noting two visual components to provide alignment guidance including LEDs and a seven segment display).

Referring to Claim 3, Hinman also teaches the visually providing alignment guidance (paragraph 16) performed by a mobile device (paragraph 31 noting the guidance/feedback is provided from the mobile device to the user).
Referring to Claim 4, Hinman also teaches the visually providing alignment guidance (paragraph 16) performed by a module of one of the wireless devices (paragraph 16 noting that the LED or display can be a module).
Referring to Claim 5, Hinman also teaches calculating the optimal signal strength based on a predetermined location of each of the two wireless devices (paragraph 6).
Referring to Claim 6, Hinman also teaches the predetermined location of each of the two wireless devices determined by a Global Positioning System signal received by each of the respective wireless devices (paragraph 47).
Referring to Claim 7, Hinman also teaches the visually providing alignment guidance (paragraph 16) comprising providing an adjustment direction for at least one of the wireless devices (paragraph 31 noting that adjusting manually according to guidance includes guiding direction).
Referring to Claim 8, Hinman also teaches calculating the optimal signal strength based on a set of predetermined radio parameters for each of the two wireless devices (paragraph 46 noting the attributes as the parameters).

Referring to Claim 10, Hinman also teaches pointing the antenna of the local wireless radio device toward the remote wireless radio device (paragraph 40) based on the alignment guidance (paragraph 83).
Referring to Claim 11, Hinman also teaches receiving location information of the remote wireless radio device (paragraph 6).
Referring to Claim 12, Hinman also teaches location information received from a user (paragraph 6).
Referring to Claim 13, Hinman also teaches the location information based on a GPS signal (paragraph 47).
Referring to Claim 20, Hinman also teaches visually providing alignment guidance based on alignment quality (paragraph 16) comprising displaying the alignment guidance on a user device (paragraph 31 which shows providing alignment guidance to a user and paragraph 16 which shows visually providing alignment guidance to a user by either LED or seven segment display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinman in view of Dagit, III (US 2013/0113993).
Referring to Claim 21, Hinman teaches visually providing alignment guidance based on the alignment quality comprising displaying the alignment guidance on a user device (paragraph 31 which shows providing alignment guidance to a user and paragraph 16 which shows visually providing alignment guidance to a user by either LED or seven segment display). Hinman does not teach dynamically updating the alignment guidance. Dagit teaches dynamically updating the alignment guidance (paragraph 76). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Dagit to the device of Hinman in order to increase the capabilities of a mobile device.
Referring to Claim 22, Hinman teaches a method for point-to-point alignment of wireless radio devices, the method comprising:
calculating an optimal signal strength between two wireless devices (paragraph 25);
measuring a signal strength between the two wireless devices (paragraph 25 noting actual signal strength);
determining an alignment quality based on a comparison of the optimal signal strength and the measured signal strength (paragraph 58); and
displaying, on a user device, alignment guidance based on the alignment quality (paragraph 31 which shows providing alignment guidance to a user and paragraph 16 
Hinman does not teach dynamically updating the alignment guidance as one or both of the wireless devices are moved. Dagit teaches dynamically updating the alignment guidance as one or both of the wireless devices are moved (paragraph 76). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Dagit to the device of Hinman in order to increase the capabilities of a mobile device.

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
The claims were amended to teach visually providing alignment guidance based on alignment quality in order to overcome the Hinman reference. While the main embodiment of Hinman teaches aurally providing alignment guidance to a user, paragraph 16 of Hinman teaches that other embodiments teach visually providing alignment guidance to a user by LED or seven segment display. Even though this is not the preferred method of Hinman, the teachings of paragraph 16 is enough to show that visually providing alignment guidance to a user is taught in the art. Therefore, the amended claims are not patentable over the Hinman reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648